


SECOND AMENDMENT TO LEASE
(Adding Additional Premises and Rooftop License)
THIS SECOND AMENDMENT TO LEASE (this "Amendment") is executed as of the 10th day
of March, 2014 (the “Effective Date”), between SRI-WR ELLIOTT AVENUE LLC, a
Delaware limited liability company (“Landlord”) and ZULILY, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant entered into a lease dated as of May 2, 2013, as
amended by First Amendment to Lease dated as of November 21, 2013 (the “First
Amendment”; said lease, as so amended, the “Lease”), pursuant to which Tenant
leases from Landlord certain premises (the “Existing Premises”) in the building
(the “Building”) located at 2601 Elliott Avenue, Seattle, Washington.
Capitalized terms not otherwise defined herein shall have the meanings given
them in the Lease. A legal description of the Land is attached hereto as Exhibit
C.
B.    Tenant has exercised its Expansion Option with respect to certain premises
on the fourth (4th) floor of the Building pursuant to Section 10 of Exhibit F to
the Lease, and Landlord and Tenant desire to amend the Lease to add such
additional premises to the Lease on the terms and conditions contained herein.
C.    Tenant has exercised its Acceleration Option with respect to Increment 4
pursuant to Paragraph 7 of the First Amendment, and Landlord and Tenant desire
to amend the Lease to take into account such exercise on the terms and
conditions contained herein.
D.    Landlord and Tenant desire to further amend the Lease to (i) modify the
respective Deletion Dates with respect to the portions of the Staging Premises
located on the first (1st) and fourth (4th) floors of the Building, (ii) grant
Tenant a license to use certain space on the roof of the Building, and (iii)
otherwise modify the Lease, all on the terms and conditions contained herein.
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:
1.    4th Floor Additional Premises; Term. Effective as of the 4th Floor
Additional Premises Commencement Date (as defined below), and continuing through
the balance of the Term, the space located on the fourth (4th) floor of the
Building shown outlined on the attached Exhibit A-4 (the “4th Floor Additional
Premises”) shall be added to the premises covered by the Lease. Commencing as of
the 4th Floor Additional Premises Commencement Date, all references in the Lease
to the “Premises” shall be deemed to include the 4th Floor Additional Premises.
All terms, covenants and conditions of the Lease applicable to the Existing
Premises shall apply to the 4th Floor Additional Premises, except as expressly
set forth in this Amendment. Landlord and Tenant hereby stipulate for all
purposes of the Lease that the 4th Floor Additional Premises (commonly known as
“4 South”) contains 22,910 rentable square feet.
The “4th Floor Additional Premises Commencement Date” shall mean the date on
which Landlord shall deliver the 4th Floor Additional Premises to Tenant in the
condition required by Paragraph 2 below.
The scheduled 4th Floor Additional Premises Commencement Date is October 1,
2014. Landlord shall use reasonable efforts to deliver the 4th Floor Additional
Premises to Tenant on the scheduled 4th Floor Additional Premises Commencement
Date. If Landlord, for any reason whatsoever, is delayed in delivering
possession of the 4th Floor Additional Premises to Tenant beyond the scheduled
4th Floor Additional Premises Commencement Date, neither this Amendment nor the
Lease shall be void or voidable, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, but as Tenant’s sole remedy (in addition to
the next paragraph) the 4th Floor Additional Premises Rent Commencement Date
shall be delayed by a corresponding number of days.
Notwithstanding the foregoing, as set forth in Section 10.C.4 of Exhibit F to
the Lease, if Landlord shall not deliver the 4th Floor Additional Premises to
Tenant within ninety (90) days of the scheduled 4th Floor Additional Premises
Commencement Date, as such ninety (90) day period shall be extended for any
delay due to Limited Force Majeure (as defined in Section 3 of the Lease),
Tenant shall have the right to terminate its lease of the 4th Floor Additional
Premises (only) by notice thereof to Landlord given within ten (10) Business
Days after the expiration of such ninety (90) day period as so extended.
Upon either party’s request after the 4th Floor Additional Premises Commencement
Date, the parties shall execute a letter in the form of Exhibit D to the Lease
confirming the 4th Floor Additional Premises Commencement Date and 4th Floor
Additional Premises Rent Commencement Date.

1



--------------------------------------------------------------------------------




2.    Condition of 4th Floor Additional Premises; The 4th Floor Additional
Premises Allowance.
a.    4th Floor Additional Premises As-Is; Tenant Improvements. Except as set
forth in Sections 1.D. and 1.H.(vi) of the Work Letter (which the parties
acknowledge shall be applicable to the 4th Floor Additional Premises), Landlord
shall deliver the 4th Floor Additional Premises to Tenant in its as-is
condition, and Landlord shall have no obligation to make or, except as provided
below in Paragraph 2.b., pay for, any alterations, additions, improvements or
renovations thereto to prepare the same for Tenant's occupancy.
b.    Allowance. The parties acknowledge that the Work Letter shall apply to the
4th Floor Additional Premises, except as expressly set forth in this Paragraph
2.b. and in Paragraph 2.a. above. The “Allowance” with respect to the 4th Floor
Additional Premises shall be Forty-Five and 42/100 Dollars ($45.42) per rentable
square foot of the 4th Floor Additional Premises (i.e., an aggregate amount of
$1,040,572.20). Pursuant to clause (ii) of Section 1.F. of the Work Letter, in
addition to the Allowance, and not as a deduction therefrom, Landlord shall
reimburse Tenant up to Two and 50/100 Dollars ($2.50) per rentable square foot
of the 4th Floor Additional Premises (i.e., an aggregate amount of $57,275.00)
for the costs described in said Section. Clause (i) of Section 1.F. of the Work
Letter shall not apply to the 4th Floor Additional Premises.
3.    Base Rent. Base Rent for the 4th Floor Additional Premises shall commence
on January 1, 2015 (the “4th Floor Additional Premises Rent Commencement Date”)
and shall continue thereafter as set forth on Schedule 1 attached hereto.
4.    Expenses and Taxes: Tenant’s Pro Rata Share. The parties acknowledge that
Exhibit B to the Lease shall apply to the 4th Floor Additional Premises, and for
such purposes Tenant’s Pro Rata Share shall be 6.74% with respect to the 4th
Floor Additional Premises.
5.    Letter of Credit. To take into account Tenant’s lease of the 4th Floor
Additional Premises, the Letter of Credit delivered by Tenant to Landlord
pursuant to Sections 1.08 and 6 of the Lease shall be increased by the amount of
$500,000.00 by an amendment thereto delivered to Landlord no later than ten (10)
Business Days after the date of this Amendment, and the reductions in the amount
of the Letter of Credit set forth in Section 6 of the Lease, as amended by
Paragraph 5 of the First Amendment, shall be amended so that the reductions in
the amount of $1,200,000.00 shall instead be reductions in the amount of
$1,300,000.00, and the reduction in the amount of $1,800,000.00 shall instead be
a reduction in the amount of $1,900,000.00.
6.    Acceleration of Increment 4. Tenant has exercised the Acceleration Option
set forth in Paragraph 7 of the First Amendment separately as respects the
portion of Increment 4 located on the first (1st) floor (“1 South”) and the
portion of Increment 4 located on the fourth (4th) floor (“4 North”). Pursuant
to such exercise by Tenant, (i) the Commencement Date of 1 South is hereby
accelerated to June 1, 2014 and the Rent Commencement Date of 1 South is hereby
accelerated to September 1, 2014, and (ii) the Commencement Date of 4 North is
hereby accelerated to October 1, 2014 and the Rent Commencement Date of 4 North
is hereby accelerated to January 1, 2015. Accordingly, (i) the Premises Table
set forth in Section 1.02 of the Lease is hereby modified to read in its
entirety as set forth below, (ii) the Base Rent for Increment 4 shall be amended
as set forth on Schedule 1 attached hereto, (iii) Tenant’s Pro Rata Share for
Increment 4 shall be amended as set forth on Schedule 2 attached hereto, and
(iv) the Allowance with respect to 1 South, as set forth in Section I.B. of the
Work Letter, is hereby increased to Forty-Seven and 08/100 Dollars ($47.08) per
rentable square foot of 1 South (i.e., an aggregate amount of $897,344.80), (v)
the Allowance with respect to 4 North is hereby increased to Forty-Five and
42/100 Dollars ($45.42) per rentable square foot of 4 North (i.e., an aggregate
amount of $1,680,903.36), and (vi) pursuant to Paragraph 7 of the First
Amendment and clause (ii) of Section 1.F. of the Work Letter, in addition to the
Allowance, and not as a deduction therefrom, Landlord shall reimburse Tenant up
to Two and 50/100 Dollars ($2.50) per rentable square foot of each increment of
the Accelerated Increment 4 Space. For the convenience of the parties, (x)
Schedule 1 attached hereto includes the entirety of Schedule 1 of the Lease as
so amended, (y) Schedule 2 attached hereto includes the entirety of the table
contained in Section 1.04 of the Lease as so amended, and (z) Schedule 3
attached hereto shows the entire Premises that will be leased by Tenant pursuant
to the Lease as amended hereby if Tenant leases all space contemplated to be
leased by Tenant thereunder.

2



--------------------------------------------------------------------------------




Increment
Commencement Date
Rent
Commencement Date
Floor(s)
Rentable Square Footage
Cumulative Rentable Square Footage
 
 
 
 
 
 
1
9/15/13
1/15/14
1 North
2 North
3 North
42,620
42,109
17,853


  
102,582
2
1/15/14
5/15/14
Ground
58,073
160,655
3
3/1/14
6/1/14
3 Center
19,353
180,008
4
6/1/14
10/1/14
9/1/14
1/1/15
1 South
4 North
19,060
37,008
199,068
236,076



If Landlord is delayed delivering possession of any increment of the Accelerated
Increment 4 Space due to the holdover or unlawful possession of such space by
any party, Landlord shall use reasonable efforts to obtain possession of the
space, and the commencement of the term for such increment of the Accelerated
Increment 4 Space shall be postponed until the date Landlord delivers possession
of such increment of the Accelerated Increment 4 Space to Tenant free from
occupancy by any party.
Landlord shall use reasonable efforts to deliver each increment of the
Accelerated Increment 4 Space to Tenant on the applicable Commencement Date
stated above. Tenant acknowledges that Landlord does not guarantee that either
increment of the Accelerated Increment 4 Space will be available on the
applicable Commencement Date stated above, if the then existing occupants of
such increment shall hold over, or delivery is delayed for any other reason
beyond Landlord’s reasonable control, and in such event, as Tenant’s sole
recourse, the term of the Lease as respects the applicable increment of the
Accelerated Increment 4 Space shall not commence until Landlord delivers the
same to Tenant; provided, however, that if Landlord shall not deliver either
increment of the Accelerated Increment 4 Space to Tenant within ninety (90) days
of the applicable Commencement Date stated above, as such ninety (90) day period
shall be extended for any delay due to Limited Force Majeure (as defined in
Section 4 of the Lease), Tenant shall have the right to terminate its lease of
such increment (only) of the Accelerated Increment 4 Space by notice thereof to
Landlord given within ten (10) Business Days after the expiration of such ninety
(90) day period as so extended.
7.    Staging Premises. The Deletion Date with respect to the portion of the
Staging Premises located on the first (1st) floor of the Building (being one and
the same as 1 South), as set forth in Section 5.A. of Exhibit F to the Lease, is
hereby amended to be May 31, 2014, and the Deletion Date with respect to the
portion of the Staging Premises located on the fourth (4th) floor of the
Building (including the Additional Staging Premises demised to Tenant pursuant
to Paragraph 8 of the First Amendment), as set forth in Section 5.A. of Exhibit
F to the Lease as amended by Paragraph 8 of the First Amendment, is hereby
amended to be September 30, 2014.
8.    Work Letter Revision. As an additional item of Landlord’s Work pursuant to
Section 1.H of the Work Letter (as contained in Paragraph 9.d. of the First
Amendment), Landlord shall repair, replace, or install, as reasonably necessary,
Building standard window blinds on exterior windows throughout the Premises
within a reasonable period after Tenant commences the conduct of business in the
applicable portion of the Premises.
9.    Exercise Facility. Section 2.B. (captioned “Exercise Facility”) of the
Additional Provisions attached as Exhibit F to the Lease is hereby amended to
provide that the Exercise Facility shall be for the exclusive use of Tenant and
its on-site employees during such period as the Premises shall be comprised of
at least 303,804 rentable square feet of space. In addition, notwithstanding
anything to the contrary contained in said Section 2.B., Tenant acknowledges and
agrees that if it shall desire any services to be provided to the Exercise
Facility (e.g., towel services, exercise classes or programs), Tenant shall
separately arrange and pay for such services, and such services and the
providers thereof shall be subject to Landlord’s prior approval and the
applicable rules and regulations of the Building, including vendor insurance
requirements.
10.    Ancillary Sites, Lines and Equipment.


a.    Ancillary Sites, Lines and Equipment. Landlord hereby grants to Tenant and
Tenant hereby accepts from Landlord, a non-exclusive license (the “License”) to
use the following portions of the Building:


(i) a certain portion of the roof of the Building, as shown on Exhibit B
attached hereto, comprising approximately twenty-one (21) square feet (the “HVAC
Site”), for purposes of installation,

3



--------------------------------------------------------------------------------




operation, maintenance and replacement by Tenant at Tenant’s sole expense, of
two (2) condenser units approximately three (3) feet by three (3) feet and
having a height of no more than forty-one (41) inches;


(ii) a pathway to be designated or approved in writing by Landlord, for purposes
of installing such power and refrigerant lines as shall be necessary to
interconnect Tenant’s equipment on the HVAC Site with the Premises;


(iii) a certain portion of the roof of the Building, to be designated or
approved in writing by Landlord (the “Exhaust Duct Site”), for purposes of
installation, operation, maintenance and replacement by Tenant at Tenant’s sole
expense, of an exhaust duct end unit; and     


(iv) a pathway to be designated or approved in writing by Landlord for purposes
of installing exhaust deducting from the cafeteria in the Premises to the roof
of the Building,


The above described lines and ducting (collectively the “Lines”) and condenser
units, exhaust duct end unit and any replacement, alteration, addition or
installation thereof approved by Landlord pursuant to this Paragraph 10 are
collectively referred to herein as the “Equipment”. The HVAC Site, the Exhaust
Duct Site and the areas of the Building in which the Lines shall be located are
collectively referred to herein as the “Ancillary Sites”.


b.    Lease Provisions Applicable. The provisions of the other Sections of the
Lease shall apply to the Ancillary Sites and this License (except to the extent
inconsistent with the provisions of this Paragraph 10), and any default by
Tenant under this Paragraph 10 shall constitute a Default under the Lease for
purposes of Section 18 of the Lease. Without limiting the generality of the
foregoing, the indemnification, insurance and hold-over provisions of the Lease
shall apply in full to Tenant’s License of the Ancillary Sites and Tenant’s
installation, operation and maintenance of the Equipment. Notwithstanding the
foregoing, Landlord shall not be obligated to provide any utilities to the
Ancillary Sites other than electricity, which shall be brought to the submeter
described below. The electricity furnished to the Ancillary Sites shall be
separately measured by a submeter purchased and installed by Tenant at Tenant’s
sole cost and expense. Within thirty (30) days after Landlord’s demand from time
to time, Tenant shall pay Landlord the cost of all electric current supplied to
the Ancillary Sites, as measured by such submeter, at the applicable electrical
rate per kilowatt hour, as reasonably determined by Landlord. Without limiting
Section 13 of the Lease, Tenant expressly agrees to indemnify, defend and save
harmless Landlord and its officers, agents, servants and employees from and
against all loss, costs, penalties, liability, damage and claims of whatever
nature arising (or claimed to have arisen) from the installation, maintenance
and operation of the Lines or the Equipment, except to the extent arising from
the negligence or willful misconduct of Landlord or its agents, servants or
employees. In addition to the provisions of Section 13 of the Lease, Landlord
shall in no event be liable for any loss or damage to the Equipment, or any
interruption of electric current or access to the Equipment, or for any losses
or damages (direct, consequential or otherwise) arising out of or in connection
with any such interruption or loss or damage to the Equipment, in each case
regardless of whether caused by Landlord or its employees or agents, and Tenant
shall install, maintain and insure the Equipment in such manner as to protect it
against damage and disruption.


c.    Approval, Identification; Specifications.


i. Landlord’s Approvals or Requirements. Landlord’s approval of, or requirements
concerning, the Lines, the Equipment or any plans and specifications,
contractors and subcontractors for the design or installation thereof, shall not
be deemed a waiver of any of the provisions of the Lease, nor a warranty as to
the adequacy of the design, workmanship or quality of materials or installation
or compliance with applicable laws, orders, rules, regulations, codes,
ordinances and other legal requirements (collectively, “Legal Requirements”),
and Landlord shall have no responsibility or liability for the same. Landlord
shall have no responsibility for any deficiencies in drawings submitted by
Tenant for approval by Landlord or any failure of such drawings to reflect
actual conditions (concealed or apparent) at the Building, including without
limitation any failure of the drawings to reflect existing equipment, walls or
other facilities. In the case any such drawings are deficient, Landlord may
require that Tenant stop the installation work and revise the drawings. Any
matters not specifically reflected in the drawings (including for example, but
not limited to, the height of any proposed wall penetration or the height at
which the Lines will be run) shall be subject to Landlord’s prior written
approval, which may be withheld in Landlord’s reasonable discretion.


ii. Identification. Upon Landlord’s request, Tenant shall cause Tenant’s
personnel or contractor(s) to clearly mark (including any color coding required
by the Building) each conduit, cable, wire and piece of equipment comprising the
Lines with the License number assigned by the Building management and the
starting point and the destination of such conduit, cable or wire (e.g. “No.
___________, Basement to Floor __”), and shall place such identification tags in
each closet, if any, that the Lines pass through, on each horizontal run of the
Lines, and on each item of equipment that is part of the Lines.



4



--------------------------------------------------------------------------------




iii. Line Specifications. All Lines and the installation thereof shall comply
with the reasonable specifications and requirements established by Landlord from
time to time.


d.    Impositions; Charges. Tenant shall be responsible for and promptly pay all
additional real and personal property taxes, assessments, charges, fees or other
governmental impositions levied or assessed on the Building, the Property,
Landlord or Tenant due to the Equipment or the construction, operation or
removal thereof. In addition, Tenant shall pay to Landlord within thirty (30)
days after demand, all third party costs and expenses of Landlord in connection
with Landlord’s review of plans and specifications for the Equipment.


e.    Installation Plans. Tenant shall submit to Landlord detailed plans and
specifications for the Equipment and any subsequent modification or replacement
of the Equipment. Tenant shall not commence any installation of the Equipment or
any such modification or replacement until such plans and specifications have
been approved in writing by Landlord (which approval may be withheld in
Landlord’s reasonable discretion) and Tenant shall have submitted such evidence
as Landlord shall reasonably require evidencing that Tenant has obtained all
necessary governmental approvals and permits for installation and operation of
the Equipment. Landlord shall have no responsibility for, and Tenant holds
Landlord harmless from, any failure of Tenant’s Equipment to function properly
notwithstanding the fact that Landlord may have approved plans and
specifications therefor. Tenant shall keep the Ancillary Sites and the Property
free from any liens arising out of any work performed, materials furnished or
obligations incurred with respect to the Equipment. Tenant shall install,
maintain and operate the Equipment in a safe manner that shall not overburden or
otherwise adversely affect any walls, floors, ceilings or any other structural
or nonstructural elements in the Building or the electrical system therein.
Tenant shall give Landlord not less than ten (10) days prior written notice of
the commencement of any construction or installation under this Paragraph 10. If
required by Landlord, Tenant shall obtain opinions from engineers reasonably
acceptable to Landlord (or at Landlord’s reasonable discretion, shall reimburse
Landlord’s costs for obtaining such opinions directly) stating that the Lines
and Work to be done with respect thereto will not adversely affect other lines
or equipment at the Building, the Building systems and equipment (including
without limitation, electrical, heating, ventilating, air-conditioning,
plumbing, alarm and fire protection), or the Building structure. At all times
during the term of the Lease, Tenant shall maintain with Landlord a current and
complete record of all Tenant’s Lines in the Building.


f.    Use; Compliance With Law. Tenant agrees that Tenant shall not sell the
services of the Equipment, or otherwise use the Equipment to provide services to
any party other than Tenant and its employees or to any other location other
than the Premises. Landlord makes no representation that Tenant’s contemplated
use of the Lines or the Ancillary Sites will comply with applicable Legal
Requirements. Tenant, at Tenant’s sole expense, shall comply with all Legal
Requirements regarding the installation, construction, operation and maintenance
of the Equipment, and shall be solely responsible for obtaining and shall obtain
and keep in force all permits, licenses and approvals necessary for operation of
the Equipment (provided that in doing so Tenant shall not adversely affect
Landlord or impair in any way Landlord’s current and permitted use of the
Building). If at any time during the term of the License such permits or
approvals shall expire and are not renewed within thirty (30) days after the
expiration thereof, or if applicable Legal Requirements shall otherwise not
permit the Equipment to remain or be operated on the Ancillary Sites, or if
there shall be any release of Hazardous Materials upon the Ancillary Sites or
any other portion of the Property (or upon adjacent lands) arising out of or in
connection with the Equipment, Tenant shall promptly remove the Equipment in
accordance with the provisions set forth below applicable to Tenant’s removal of
the Equipment upon the expiration or earlier termination of the Lease.


Tenant shall not use any portion of the Ancillary Sites for the storage,
generation or handling of Hazardous Materials without the express written prior
consent of Landlord (which consent may be withheld by Landlord in its sole
discretion), and then only to the extent that the presence of the Hazardous
Materials is (i) properly licensed and approved by all appropriate governmental
officials and in accordance with all applicable Legal Requirements and (ii) in
compliance with any terms and conditions stated in said prior written approval
by Landlord. Tenant shall promptly provide Landlord with copies of all notices
received by it, including, without limitation, any notice of violations, notice
of responsibility or demand for action from any federal, state or local
authority or official in connection with the presence of Hazardous Materials in
or about the Ancillary Sites or any other portion of the Property. In the event
of any release of Hazardous Materials upon the Ancillary Sites or any other
portion of the Property, or upon adjacent lands, if caused by Tenant or Tenant’s
agents, employees, contractors, licensees or invitees, Tenant shall promptly
remedy the problem in accordance with all applicable Legal Requirements. The
provisions of Sections 5 and 9 of the Lease shall fully apply to Tenant’s use of
the Ancillary Sites and the installation, maintenance and operation of the
Equipment.


g.    Interference by Equipment. Tenant shall not use the Ancillary Sites or the
Lines so as to interfere in any way with the ability of tenants or other
occupants of the Building or occupants of other properties to receive or
transmit radio, television, telephone, computer, data processing, fiber optic,
microwave, short-wave, long-wave or other signals of any sort, nor so as to
interfere with the use by Landlord

5



--------------------------------------------------------------------------------




or such other tenants or occupants of electric, computer, electronic, fiber
optic or other facilities, equipment, appliances, personal property or fixtures,
nor so as to interfere in any way with the use of any antennas, satellite dishes
or other equipment or facilities currently or hereafter located on the roof or
any other floor or area of the Building or other properties. If the operation of
the Equipment interferes with any such items, then immediately following written
notice from Landlord to Tenant of such interference, Tenant shall eliminate such
interference. If Tenant is unable to promptly eliminate such interference,
Tenant shall immediately cease operation of the interfering Equipment and remove
the interfering Equipment from the Ancillary Sites pursuant to Paragraph 10.h.
below. Landlord shall reasonably cooperate in relocating the Equipment on the
Ancillary Sites to a new location in or on the Building, if available, where
such interference is not likely to be experienced, which relocation shall be at
Tenant’s sole expense.


h.    Removal of Equipment. The Equipment shall be and remain Tenant’s property
throughout the term of the Lease. Upon the expiration or any sooner termination
of the License, or if Tenant fails to perform any of its obligations under this
Paragraph 10 and such failure continues for ten (10) days after written notice
thereof from Landlord (or if the failure cannot by its nature be cured within
the 10-day period, if Tenant fails to commence to cure such failure within the
10-day period and thereafter diligently prosecute such cure to completion), or
if Tenant is required to remove the Equipment pursuant to Paragraph 10.g. or by
any governmental agency having jurisdiction over the Equipment, Tenant shall at
its expense remove all of the Equipment from the Ancillary Sites and restore any
damage caused by the installation or removal. Without limitation, Tenant’s
removal obligation shall include removal of all associated power, removal of
copper refrigerant lines, patching of any penetrations, and removal of
refrigeration equipment (e.g., condensers and heat pumps on floor 2), unless
Landlord shall expressly waive such obligation in writing.


i.    Access to Ancillary Sites. Subject to the notice requirements hereinafter
set forth, Tenant shall have the right, at Tenant’s sole cost and expense, to
enter upon the Ancillary Sites to construct, install, operate and maintain the
Equipment on the Ancillary Sites until the License terminates. Tenant may access
the Ancillary Sites and perform construction work therein in accordance with the
plans and specifications approved by Landlord pursuant to Paragraph 10.e. above.
Tenant may have access to the Ancillary Sites for normal repairs during Business
Hours upon not less than twenty-four (24) hours’ prior telephone notice to the
Building manager (or such other representative of Landlord as may be designated
by Landlord from time to time by notice to Tenant) during Business Hours, and
otherwise in accordance with the rules and procedures (including scheduling
requirements) of the Building as in effect from time to time for such access and
work. A representative of Landlord shall be entitled to be present any time
Tenant wishes to access the Ancillary Sites, and Tenant shall not access the
Ancillary Sites any at time without such representative unless Landlord shall
have expressly waived such requirement in writing. Landlord may allow access to
the Ancillary Sites to any persons who show evidence which, in the reasonable
judgment of Landlord, appears to constitute authorization by Tenant or by any
other tenant granted rights by Landlord to install, operate and/or maintain
facilities or equipment of any kind in such areas of the Building, or by any
representative or agent of Landlord for such access. Tenant shall pay Landlord’s
charges for monitoring or supervising Tenant’s activities in connection with the
License granted hereunder by any of Landlord’s administrative, engineering,
security or other personnel, which shall be billed to Tenant at the hourly
standard rates for such services, as established from time to time by Landlord,
and shall be payable by Tenant within thirty (30) days of such billing.


j.    Landlord’s Liability. Landlord shall have no obligation to design,
install, construct, use, operate, maintain, repair, replace or remove Tenant’s
Equipment nor any other responsibility or liability in connection therewith or
the operations thereof.


k.    Repair. Tenant acknowledges and agrees that Tenant accepts the Ancillary
Sites in their “as-is” condition, and that Tenant at its own expense shall make
any alterations necessary to make such sites suitable for Tenant’s purposes
thereon, subject to Landlord’s approval rights set forth above. Tenant, at
Tenant’s sole cost and expense, shall keep the Ancillary Sites in good, safe
condition and repair. Landlord makes no representations respecting the condition
of the Ancillary Sites or their suitability for operation of the Equipment.
Landlord shall use its good faith efforts to perform any repairs to or about the
Ancillary Sites to be performed in such manner as shall not require Tenant to
remove Tenant’s Equipment from the Ancillary Sites, but Landlord, on reasonable
advance notice to Tenant, may require Tenant to temporarily remove Tenant’s
Equipment from the Ancillary Sites if the same is reasonably required in order
to allow Landlord to perform the repairs. Such removal and the reinstallation of
the Equipment shall be at Tenant’s sole cost and expense. Tenant acknowledges
that during any such removal period the Equipment will be unavailable for
Tenant’s use


l.    Relocation of Ancillary Sites. Upon no less than thirty (30) days’ prior
written notice to Tenant, Landlord may require Tenant to relocate the Ancillary
Sites (or any of them) to another location in or on the Building which does not
have a material adverse effect on the reception or other functioning of the
Equipment. All work necessary to move the Equipment applicable to the Ancillary
Sites shall be performed by Tenant at Tenant’s expense, including the expense of
complying with all Legal Requirements regarding the installation of the
Equipment in the new locations. Tenant acknowledges that during any such
relocation the Equipment will be unavailable for Tenant’s use.

6



--------------------------------------------------------------------------------






m.    Damage or Destruction; Eminent Domain. A fire or other casualty or a
taking affecting the Ancillary Sites or the Equipment shall not affect the
obligations of Tenant under the Lease, and the Lease shall remain in full force
and effect, without any abatement of any amounts payable to Landlord hereunder;
provided, however, that the foregoing shall not supersede the provisions of
Section 16 or 17 of the Lease which are applicable where the fire or other
casualty, or the taking, effects other portions of the Premises or the Building.
Landlord shall be entitled to all compensation, damages, income, rent awards and
interest thereon whatsoever which may be paid or made in connection with any
taking of the Ancillary Sites, and Tenant shall have no claim against Landlord
or any governmental authority for the value of any unexpired term of its rights
under this Paragraph 10; provided, however, that the foregoing shall not
prohibit Tenant from prosecuting a separate claim against the taking authority
for an amount separately designated for the Equipment, so long as any award to
Tenant will not reduce the award to Landlord.


n.    Security. The parties acknowledge that safety and security devices,
services and programs provided by Landlord at the Building (including without
limitation, any such devices and programs affecting the Ancillary Sites), if
any, may not prevent theft or other criminal acts, or ensure safety of persons
or property or limit access. The risk that any safety or security device,
service or program may not be effective, or may malfunction, or be circumvented
by any party, is assumed by Tenant with respect to Tenant’s property and
interests (including without limitation the Lines), Tenant shall obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts and other losses, and, without limiting the provisions of Section 13 of the
Lease, Tenant releases Landlord and the Landlord Related Parties from any
liability for or in connection with such acts and losses. Tenant agrees to
cooperate in any reasonable safety or security program developed by Landlord or
required by any Legal Requirement.


o.    Term of the License. The term of the License shall commence on the date on
which Landlord shall deliver possession of the Ancillary Sites to Tenant, and
shall continue through the expiration or the earlier termination of the Lease.


p.    Fee. Tenant shall not be required to pay a fee for the License.


q.     Survival. The indemnities granted by Tenant in this Paragraph 10 shall
survive the expiration or earlier termination of the Lease.                


11.    Real Estate Brokers. Tenant represents and warrants to Landlord that it
has negotiated this Amendment directly with Jones Lang LaSalle, acting on behalf
of Landlord, and Washington Partners, Inc., acting on behalf of Tenant, and that
Tenant has not authorized or employed, or acted by implication to authorize or
to employ, any other real estate broker or salesman to act for Tenant in
connection with this Amendment. Tenant shall hold Landlord harmless from and
indemnify and defend Landlord against any and all claims by any real estate
broker or salesman other than the foregoing brokers for a commission, finder’s
fee or other compensation as a result of having dealt with Tenant in connection
with Tenant’s entering into this Amendment. Landlord shall pay any commissions
payable to the aforesaid named brokers by reason of this Amendment pursuant to
separate agreement(s), and Landlord shall hold Tenant harmless from and
indemnify and defend Tenant against any and all claims by reason of Landlord’s
failure to pay such commissions, and against any and all claims by any other
real estate broker that Landlord has authorized or employed, or acted by
implication to authorize or to employ, to act for Landlord in connection with
this Amendment.
12.    No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to amend the Lease or a reservation of or
option to amend the Lease, and this instrument is not effective as a lease
amendment or otherwise until executed and delivered by both Landlord and Tenant.
13.    Authority. Tenant hereby represents and warrants that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Real Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Amendment and to perform all
Tenant’s obligations hereunder, and (d) each person (and all of the persons if
more than one signs) signing this Amendment on behalf of Tenant is duly and
validly authorized to do so.
14.    Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this document as of the
date and year first above written.

7



--------------------------------------------------------------------------------






[signature.jpg]

8



--------------------------------------------------------------------------------




EXHIBIT A-4


OUTLINE AND LOCATION OF 4TH FLOOR ADDITIONAL PREMISES


[floorimage.jpg]



--------------------------------------------------------------------------------




EXHIBIT B


OUTLINE AND LOCATION OF HVAC SITE
[rooftopjpegleaseamendment.jpg]




--------------------------------------------------------------------------------




EXHIBIT C


LEGAL DESCRIPTION OF THE LAND




This Exhibit is attached to and made a part of the Lease by and between SRI-WR
ELLIOTT AVENUE LLC, a Delaware limited liability company ("Landlord"), and
ZULILY, INC., a Delaware corporation ("Tenant"), for space in the Building
located at 2601 Elliott Avenue, Seattle, Washington.




THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF WASHINGTON, COUNTY OF
KING, AND IS DESCRIBED AS FOLLOWS:


BLOCKS 7 AND 12 OF THE PORTION OF THE TOWN OF SEATTLE, AS LAID OUT ON THE LAND
CLAIM OF WILLIAM H. BELL AND THE NORTHWESTERN EXTREMITY OF THE CLAIM OF A.A.
DENNY (COMMONLY KNOWN AS BELL AND DENNY'S ADDITION TO THE CITY OF SEATTLE), AS
PER PLAT RECORDED IN VOLUME 1 OF PLATS, PAGE 29,·RECORDS OF KING COUNTY;


EXCEPT THAT PORTION THEREOF LYING WITHIN SUPPLEMENTAL PLAT OF SEATTLE TIDE
LANDS;


TOGETHER WITH BLOCKS 169B AND 169C OF THE SUPPLEMENTAL PLAT OF SEATTLE TIDE
LANDS, AS SHOWN ON THE OFFICIAL MAPS OF SEATTLE TIDE LANDS ON FILE IN THE OFFICE
OF THE COMMISSIONER OF PUBLIC LANDS AT OLYMPIA, WASHINGTON;


AND TOGETHER WITH THAT PORTION OF VACATED CEDAR STREET ADJOINING, AS VACATED
UNDER CITY OF SEATTLE ORDINANCE NO. 90532 WHICH, UPON VACATION, ATTACHES TO SAID
PROPERTY BY OPERATION OF LAW;


AND TOGETHER WITH THAT PORTION OF VACATED ALASKAN WAY ADJOINING, AS VACATED
UNDER CITY OF SEATTLE ORDINANCE NO. 109009 WHICH, UPON VACATION, ATTACHES TO
SAID PROPERTY BY OPERATION OF LAW;


SITUATE IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF WASHINGTON.


AND
    
[note: following is legal for the portion of the Land on which the Garage is
located]


LOTS 1, 2, 3 AND 4 IN BLOCK 8 OF THE PORTION OF THE TOWN OF SEATTLE, AS LAID OUT
ON THE CLAIM OF WILLIAM H. BELL AND THE NORTHWESTERN EXTREMITY OF THE CLAIM OF
A.A. DENNY (COMMONLY KNOWN AS BELL AND DENNY'S ADDITION TO THE CITY OF SEATTLE),
AS PER PLAT RECORDED IN VOLUME 1 OF PLATS, PAGE 29, RECORDS OF KING COUNTY;


SITUATE IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF WASHINGTON.










--------------------------------------------------------------------------------




LANDLORD ACKNOWLEDGMENT


LIMITED LIABILITY COMPANY




STATE OF _____________    )

)    ss.

COUNTY OF ___________    )


On this the ___ day of _____, 2014, before me a Notary Public duly authorized in
and for the said County in the State aforesaid to take acknowledgments
personally appeared _____________________________________ known to me to be
_____________________ of SRI-WR ELLIOTT AVENUE LLC,, one of the parties
described in the foregoing instrument, and acknowledged that as such
______________, being authorized so to do, (s)he executed the foregoing
instrument on behalf of said limited liability company as a free and voluntary
act, and as the free and voluntary act of said limited liability company, for
the uses and purposes therein set forth.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


Notary Public


_______________________________


Printed Name


_______________________________


Residing at:    __________________


My Commission Expires:    __________








TENANT ACKNOWLEDGMENT


Corporation


STATE OF WASHINGTON    )

)    ss.

COUNTY OF KING    )

On this the ___ day of ______________, 2014, before me a Notary Public duly
authorized in and for the said County in the State aforesaid to take
acknowledgments personally appeared _______________________ known to me to be
_____________________ of ZULILY, INC., one of the parties described in the
foregoing instrument, and acknowledged that as such officer, being authorized so
to do, (s)he executed the foregoing instrument on behalf of said corporation as
a free and voluntary act, and as the free and voluntary act of said corporation,
for the uses and purposes therein set forth.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.






--------------------------------------------------------------------------------




[notarysignature.jpg]






[acknowledgment.jpg]




--------------------------------------------------------------------------------




SCHEDULE 1


BASE RENT FOR THE 4TH FLOOR ADDITIONAL PREMISES






PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT
 
1/1/15 - 1/31/15
$23.50
$44,865.42
2/1/15 - 1/31/16
$24.50
$46,774.58
2/1/16 - 1/31/17
$25.50
$48,683.75
2/1/17 - 1/31/18
$26.50
$50,592.92
2/1/18 - 1/31/19
$27.50
$52,502.08
2/1/19 - 1/31/20
$28.50
$54,411.25
2/1/20 - 1/31/21
$29.50
$56,320.42
2/1/21 - 1/31/22
$30.50
$58,229.58
2/1/22 - 1/31/23
$31.50
$60,138.75
2/1/23 -Termination Date
$32.50
$62,047.92



BASE RENT FOR THE EXISTING PREMISES:




BASE RENT FOR 2ND FLOOR ADDITIONAL PREMISES (AS DEFINED IN THE FIRST AMENDMENT)






PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT
 
1/15/14 - 1/31/15
$23.50
$42,912.96
2/1/15 - 1/31/16
$24.50
$44,739.04
2/1/16 - 1/31/17
$25.50
$46,565.13
2/1/17 - 1/31/18
$26.50
$48,391.21
2/1/18 - 1/31/19
$27.50
$50,217.29
2/1/19 - 1/31/20
$28.50
$52,043.38
2/1/20 - 1/31/21
$29.50
$53,869.46
2/1/21 - 1/31/22
$30.50
$55,695.54
2/1/22 - 1/31/23
$31.50
$57,521.63
2/1/23 -Termination Date
$32.50
$59,347.71





BASE RENT FOR 3RD FLOOR ADDITIONAL PREMISES (AS DEFINED IN THE FIRST AMENDMENT)








--------------------------------------------------------------------------------




PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT
 
6/1/14 - 1/31/15
$23.50
$44,855.63
2/1/15 - 1/31/16
$24.50
$46,764.38
2/1/16 - 1/31/17
$25.50
$48,673.13
2/1/17 - 1/31/18
$26.50
$50,581.88
2/1/18 - 1/31/19
$27.50
$52,490.63
2/1/19 - 1/31/20
$28.50
$54,399.38
2/1/20 - 1/31/21
$29.50
$56,308.13
2/1/21 - 1/31/22
$30.50
$58,216.88
2/1/22 - 1/31/23
$31.50
$60,125.63
2/1/23 -Termination Date
$32.50
$62,034.38









--------------------------------------------------------------------------------




BASE RENT FOR THE EXISTING PREMISES (CONTINUED):
INCREMENT 1
PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT


*Rent Commencement Date - 6/30/14
$23.50
$34,962.13
(based on 17,853 rsf)  

7/1/14 - 1/31/15
$23.50
$200,889.75
(based on 102,582 rsf)
2/1/15 - 1/31/16
$24.50
$209,438.25
2/1/16 - 1/31/17
$25.50
$217,986.75
2/1/17 - 1/31/18
$26.50
$226,535.25
2/1/18 - 1/31/19
$27.50
$235,083.75
2/1/19 - 1/31/20
$28.50
$243,632.25
2/1/20 - 1/31/21
$29.50
$252,180.75
2/1/21 - 1/31/22
$30.50
$260,729.25
2/1/22 - 1/31/23
$31.50
$269,277.75
2/1/23 -Termination Date
$32.50
$277,826.25


*During the period from the Increment 1 Rent Commencement Date through June 30,
2014, Base Rent shall be payable for Increment 1 based on 17,853 rentable square
feet, notwithstanding that Increment 1 consists of 102,582 rentable square feet.


INCREMENT 2
PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT
*Rent Commencement Date - 6/30/14






   7/1/14 – 1/31/15
$23.50






     $23.50
$30,222.96
(based on 15,433 rsf)

$113,726.29
(based on 58,073 rsf)
2/1/15 - 1/31/16
$24.50
$118,565.71
2/1/16 - 1/31/17
$25.50
$123,405.13
2/1/17 - 1/31/18
$26.50
$128,244.54
2/1/18 - 1/31/19
$27.50
$133,083.96
2/1/19 - 1/31/20
$28.50
$137,923.38
2/1/20 - 1/31/21
$29.50
$142,762.79
2/1/21 - 1/31/22
$30.50
$147,602.21
2/1/22 - 1/31/23
2/1/23 - Termination Date
$31.50
$32.50
$152,441.63
$157,281.04


*During the period from the Increment 2 Rent Commencement Date through June 30,
2014, Base Rent shall be payable for Increment 2 based on 15,433 rentable square
feet, notwithstanding that Increment 2 consists of 58,073 rentable square feet.




--------------------------------------------------------------------------------




BASE RENT FOR THE EXISTING PREMISES (CONTINUED):
INCREMENT 3
PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT
Rent Commencement Date - 1/31/15


$23.50
$37,899.63
2/1/15 - 1/31/16
$24.50
$39,512.38
2/1/16 - 1/31/17
$25.50
$41,125.13
2/1/17 - 1/31/18
$26.50
$42,737.88
2/1/18 - 1/31/19
$27.50
$44,350.63
2/1/19 - 1/31/20
$28.50
$45,963.38
2/1/20 - 1/31/21
$29.50
$47,576.13
2/1/21 - 1/31/22
$30.50
$49,188.88
2/1/22 - 1/31/23
$31.50
$50,801.63
2/1/23-Termination Date
$32.50
$52,414.38



1 SOUTH
PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT
Rent Commencement Date - 1/31/15
$23.50
$37,325.83
2/1/15 - 1/31/16
2/1/16 - 1/31/17
2/1/17 - 1/31/18
$24.50
$25.50
$26.50
$38,914.17
$40,502.50
$42,090.83
2/1/18 - 1/31/19
$27.50
$43,679.17
2/1/19 - 1/31/20
$28.50
$45,267.50
2/1/20 - 1/31/21
$29.50
$46,855.83
2/1/21 - 1/31/22
$30.50
$48,444.17
2/1/22 - 1/31/23
$31.50
$50,032.50
2/1/23 - Termination Date
$32.50
$51,620.83







--------------------------------------------------------------------------------




4 NORTH
PERIOD
BASE RENT PER ANNUM (RSF)
MONTHLY BASE RENT
Rent Commencement Date - 1/31/15
$23.50
$72,474.00
2/1/15 - 1/31/16
2/1/16 - 1/31/17
2/1/17 - 1/31/18
$24.50
$25.50
$26.50
$75,558.00
$78,642.00
$81,726.00
2/1/18 - 1/31/19
$27.50
$84,810.00
2/1/19 - 1/31/20
$28.50
$87,894.00
2/1/20 - 1/31/21
$29.50
$90,978.00
2/1/21 - 1/31/22
$30.50
$94,062.00
2/1/22 - 1/31/23
$31.50
$97,146.00
2/1/23 - Termination Date
$32.50
$100,230.00











--------------------------------------------------------------------------------




SCHEDULE 2
TENANT’S PRO RATA SHARE


4th Floor Additional Premises: 6.74%
Existing Premises:
2nd Floor Additional Premises (as defined in the First Amendment): 6.45%
3rd Floor Additional Premises (as defined in the First Amendment): 6.74%
Balance of the Existing Premises (as per the table below):
    
    
Increment
Floor(s)
Tenant’s Pro Rata Share
Cumulative
Tenant’s Pro Rata Share
 
 
 
 
1
1 North
2 North
3 North
12.54%
12.40%
  5.25%




30.19%
2
Ground
17.09%
47.28%
3
3 Center
5.70%
52.98%
4
1 South
4 North
 5.61%
10.89%
58.59%
69.48%









--------------------------------------------------------------------------------




SCHEDULE 3
PREMISES
Premises
Commencement
Date
Rent
Commencement
Date
Floor(s)
Rentable
Square
Footage
Cumulative Rentable
Square
Footage
 
 
 
 
 
 
Increment 1
9/15/2013
1/15/2014
1 North
2 North
3 North
42,620
42,109
17,853
102,582
Expansion 2nd
Floor
9/15/2013
1/15/2014
2 South
21,913
124,495
Increment 2
1/15/2014
5/15/2014
Ground
58,073
182,568
Increment 3
3/1/2014
6/1/2014
3 Center
19,353
201,921
Expansion 3rd
Floor
3/1/2014
6/1/2014
3 South
22,905
224,826
Increment 4A
6/1/2014
9/1/2014
1 South
19,060
243,886
Increment 4B
10/1/2014
1/1/2015
4 North
37,008
280,894
Expansion 4th
Floor
10/1/2014
1/1/2015
4 South
22,910
303,804




